SUMMARY ORDER
Defendant-Appellant Budget Mortgage Bankers, Ltd. (“Budget”) appeals from a final judgment dated September 20, 2004, entered in the United States District Court for the Eastern District of New York (Arthur D. Spatt, Judge) awarding $4,000 in punitive damages, $31,041.75 in attorneys fees, and $624.90 in costs to plaintiff-appellee Elizabeth Pinner, who prevailed on a Title VII retaliation claim against Budget at a jury trial. Budget argues that Pinner had no objective basis to believe that she had been subject to sexual harassment and that Pinner’s supervisors could not reasonably have understood her complaints to them as complaints regarding activity prohibited by Title VII. Therefore, she could not have established a prima facie case of retaliation and Budget is entitled to judgment as *600a matter of law. We assume familiarity with the facts and procedural history, and we affirm the district court’s order.
To establish a prima facie case of retaliation, a plaintiff must show, inter alia, that she engaged in a protected activity. Galdieri-Ambrosini v. Nat’l Realty & Dev. Corp., 136 F.3d 276, 292 (2d Cir.1998). To establish that she engaged in a protected activity, a plaintiff must show only that she had a good faith, reasonable belief that the conduct of her employer about which she complained violated Title VII. Quinn v. Green Tree Credit Corp., 159 F.3d 759, 769 (2d Cir.1998). The reasonableness of the plaintiffs belief that she was subject to sexual harassment must be assessed in light of the totality of the circumstances. Galdieri-Ambrosini, 136 F.3d at 292. Considering the evidence in the light most favorable to Pinner, it was not unreasonable for her to believe that she had been a victim of sexual harassment in the workplace by her boss’s father.
A prima facie case of retaliation also requires the employer to be aware of the protected activity. Id. “Implicit in [this] requirement is the requirement that [the employer] understood, or could reasonably have understood, that the plaintiffs opposition was directed at conduct prohibited by Title VII.” Id. Just as a reasonable person could believe that Pinner’s situation might qualify as sexual harassment, a reasonable supervisor would understand her complaints about that situation as complaints about sexual harassment. Pinner’s boss effectively admitted as much by describing Pinner’s complaint as one that “my father had other intentions besides the ring. She assumed my father had other reasons.” A reasonable supervisor would understand that this is a complaint about behavior prohibited by Title VII.
We have carefully considered appellant’s remaining arguments and find them to be without merit.
For the reasons set forth above, the decision of the United States District Court for the Eastern District of New York is hereby AFFIRMED.